Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 10, 2022

The Court of Appeals hereby passes the following order:

A22A0386. DONNA MICHELLE NELSON et al. v. GLORIA CAYE VICTOR,
    IN HER OFFICIAL CAPACITY AS ADMINISTRATOR OF THE
    ESTATE OF SIDNEY R. JONES.

      Gloria Victor, administrator of the estate of Sidney R. Jones, filed a five-count
complaint against Donna Nelson and three other defendants, arising out of Nelson’s
occupying Jones’s home following his death and Nelson’s attempts to transfer
ownership of the home and other property of Jones’s to herself. The complaint
included claims for injunctive relief (Count 1), declaratory relief (Count 2), writ of
possession, including a claim for rent (Count 3), conversion (Count 4), and litigation
expenses (Count 5).
      Following the defendants’ failure to respond to interrogatories and comply with
the court’s discovery order, the court entered an order on March 26, 2021, granting
the plaintiff’s motion to strike the defendants’ pleadings pursuant to OCGA § 9-11-37
(d) (1), entering default judgment against the defendants, and awarding discovery-
related expenses and attorney fees to the plaintiff. The order instructed the plaintiff
to submit an itemization of expenses and fees, which she did, and the defendants
objected.
      A hearing was held on the application for expenses and attorney fees and other
matters. Following the hearing, on June 9, 2021, the court entered (1) an order
awarding attorney fees to the plaintiff for discovery-related expenses, and (2) a “final
judgment granting permanent injunction, declaratory judgment, and writ of
possession,” in which the court stated, among other things, that, in accordance with
the March 26 order, the defendants are restrained and enjoined from various actions.
Neither June 9 order addressed the plaintiff’s claim for rent in Count 3; Count 4, the
conversion claim; or Count 5, the claim for litigation expenses for the entire case. The
defendants filed a direct appeal from the March 26 order and the two June 9 orders.
      We lack jurisdiction. “In a case involving multiple parties or multiple claims,
a decision adjudicating fewer than all the claims or the rights and liabilities of less
than all the parties is not a final judgment.” (Punctuation and citation omitted.)
Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385 SE2d 731) (1989).
In such circumstances, there must be either an express determination under OCGA
§ 9-11-54 (b) or compliance with the interlocutory appeal requirements of OCGA §
5-6-34 (b). Id. If neither of these code sections is followed, the appeal is premature
and must be dismissed. Id.
      Here, the orders the defendants seek to challenge are not final. The March 26
order was a default judgment as to liability, but not as to damages. The court left
pending the amount of damages in Counts 3, 4, and 5, which renders the order
interlocutory. See OCGA § 9-11-55 (a); Neal v. State, 182 Ga. App. 37 (354 SE2d
664) (1987). Similarly, the June 9 “final judgment” reiterated liability as to Counts
1, 2, and 3, but did not address the rent claim of Count 3 or Counts 4 or 5 at all.
Likewise, the defendants were required to follow the interlocutory appeal procedures
to appeal the June 9 attorney fee award. See Eidson v. Croutch, 337 Ga. App. 542,
543-545 (788 SE2d 129) (2016) (where attorney fees order is issued prior to final
judgment, party seeking appellate review must follow interlocutory appeal
procedures).
      In the absence of an express determination under OCGA § 9-11-54 (b) or
compliance with the interlocutory appeal procedures, we lack jurisdiction over this
appeal from the trial court’s nonfinal orders. Accordingly, this appeal is hereby
DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 03/10/2022
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                               , Clerk.